— Appeal by 873 45th Street Corporation from an order of the Supreme Court, Kings County (Bellard, J.), dated May 20,1982, which denied its motion to vacate a conditional order of preclusion and to compel Irving Bauer to accept its bill of particulars. Order affirmed, with $50 costs and disbursements. Appellant failed to set forth facts showing either a meritorious cause of action or that its inordinate delay in moving to vacate its default was excusable (see Barash v Micucci, 49 NY2d 594; Abramowitz v Berger, 20 AD2d 903; Pakula v Rodin, 66 AD2d 658). Weinstein, J. P., Gulotta, Niehoff and Rubin, JJ., concur.